Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141520 & (51)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CONSTANCE JEDRZEJAS, Individually and                                                                   Mary Beth Kelly,
  as Personal Representative of the Estate of                                                                         Justices
  RONALD JEDRZEJAS,
               Plaintiff-Appellant,
  v                                                                 SC: 141520
                                                                    COA: 291327
                                                                    Genesee CC: 07-087710-NO
  GENESYS REGIONAL MEDICAL CENTER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the June 22, 2010 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         y0112                                                                 Clerk